UNITED STATES COURT OF APPEALS
Filed 12/18/96
                                      TENTH CIRCUIT



 PRENTICE DON WOOD,

           Plaintiff - Appellee,
                                                                  No. 96-7033
 v.
                                                                 (CV-94-427-S)
                                                         (Eastern District of Oklahoma)
 BILL ED ROGERS, et al.,

           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.
.


       Prentice Don Wood, an Oklahoma inmate, appeals the district court’s dismissal of

his action brought pursuant to 42 U.S.C. § 1983. Appellant filed a complaint alleging that

various state officials had conspired to violate his constitutional rights at his original state

court criminal proceeding. More specifically, he alleged that the judge and prosecuting

attorneys had pressured witnesses into giving perjured testimony that caused his

conviction. Appellant sought “immediate release from incarceration,” as well as

monetary damages.

       *
          The case is unanimously ordered submitted without oral argument pursuant to Fed. R.
App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
       In an order dated August 3, 1994, the same date the complaint was filed, the

district court held that appellant’s action “[fell] within the core of habeas corpus” because

his challenge was to the “very fact or duration of his imprisonment.” I R., tab 4, at 1. To

the extent that appellant’s claim sought habeas corpus relief, the action was dismissed for

failure to exhaust. 28 U.S.C. § 2254(b). To the extent that appellant’s claim sought

damages under § 1983, the action was stayed and closed for one year in order to allow

appellant an opportunity to exhaust state appeals and federal habeas corpus. I R., tab 4, at

3. The district court further stated that appellant could either: (1) move to have the stay

vacated and § 1983 action restored when he had either prevailed on his state appeals, or

exhausted his state appeals and federal habeas corpus, or (2) petition for an extension of

time to bring his § 1983 claims and a continuation of the stay, which would be granted

were appellant able to demonstrate due diligence in exhausting his still unexhausted

claims. Id. at 4-6. If the stay were to run without the appellant pursuing one of these

courses of action, the complaint would be dismissed. Id. at 6. Such dismissal would be

“a permissible exercise of the court’s discretion and its inherent authority to manage its

docket . . . reflect[ing] concern for the efficient administration of justice and judicial

economy.” Id.

       Before the stay ran, appellant filed a motion to vacate, alleging that a direct state

court appeal had been filed with the Oklahoma Court of Criminal Appeals by the

Oklahoma Indigent Defense System. The district court denied this motion on two


                                              -2-
grounds: first, that the issues forming the basis for his § 1983 claim had never been

raised before the Oklahoma Court of Criminal Appeals; and second, that he had a federal

habeas corpus motion pending before the district court. I R., tab 16, at 3. In addition, the

district court dismissed appellant’s § 1983 claim in its entirety because appellant had not

chosen to pursue one of the permitted courses of action identified by the district court in

its earlier order. Id. Mr. Wood appeals the denial of his motion to vacate the stay, and

the dismissal of his § 1983 claims. We exercise jurisdiction pursuant to 28 U.S.C. §

1291, and affirm.

       Appellant’s claim for damages pursuant to § 1983 is premised on his conviction’s

alleged unconstitutionality. In other words, to establish the basis for his damages claim,

appellant would necessarily have to demonstrate the invalidity of his conviction. Such a

claim is not cognizable under § 1983, unless “a . . . plaintiff . . . prove[s] that the

conviction or sentence has been reversed on direct appeal, expunged by excessive order,

declared invalid by a state tribunal authorized to make such determination, or called into

question by a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, —, 114 S. Ct.

2364, 2372 (1994). The appellant has offered no such proof, and his action cannot




                                               -3-
therefore be allowed to proceed.1 See id.; 28 U.S.C. § 1915(e)(2)(B)(ii).

      The judgment of the district court is AFFIRMED.

      The mandate shall issue forthwith.



                                            Entered for the Court



                                            Carlos F. Lucero
                                            Circuit Judge




      1
       As a result, we deny appellant’s two additional motions relating to his § 1983 claims.

                                              -4-